Per Curiam.
The defendant has a rule for new trial and presents, as reasons for making the rule absolute, that the verdict is against the weight of the evidence on liability, and that it is excessive in amount.
We think the jury’s finding that the defendant was responsible for plaintiff’s injuries was justified by the proofs, but that the damages awarded ($45,000) are excessive. If the plaintiff will consent to a reduction of the verdict to $25,-000, the rule will be discharged, otherwise it will be made absolute.